9 Ill. App.2d 565 (1956)
133 N.E.2d 763
Herbert Rothenberg, and Bernice Rothenberg, d/b/a Wabash Frozen Foods, Appellants,
v.
Monarch Refrigeration Company of Chicago, and Thomas J. Kane, and Mrs. Thomas J. Kane, a/k/a Marion O. Kane Properties, Appellees.
Gen. No. 46,778.
Illinois Appellate Court  First District, First Division.
April 2, 1956.
Rehearing denied April 23, 1956.
Released for publication April 30, 1956.
Ruttenberg and Ruttenberg, for appellants.
Marvin H. Ruttenberg, and Charles D. Snewind, of counsel.
Abner Goldenson, for appellees.
James F. Burns, and Eugene S. Goldenson, of counsel.
(Abstract of Decision.)
Opinion by JUDGE NIEMEYER.
Reversed and remanded with directions.
Not to be published in full.